UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1820



JAMES C. POWELL,

                                            Plaintiff - Appellant,

          versus


CITY OF NORFOLK, a Municipal Corporation; City
of Norfolk Police Department, a Division
thereof; HAROLD P. JUREN, individually and in
his official capacity as Deputy City Attorney
for the City of Norfolk; HENRY P. HENSON,
individually and in his official capacity as
Police Chief of the City of Norfolk; CURTIS
TODD, JR., individually and in his official
capacity as Lieutenant of the Police Depart-
ment of the City of Norfolk; JAMES BROWNLIE,
individually and in his official capacity as
Sergeant of the Police Department for the City
of Norfolk; CITY OF NORFOLK POLICE DEPARTMENT;
CITY OF NORFOLK ATTORNEY'S OFFICE; CITY OF
NORFOLK COMMONWEALTH ATTORNEY'S OFFICE, a
division thereof,

                                           Defendants - Appellees,

          and


JOHNNY E. MORRISON, individually and in his
official capacity as Commonwealth Attorney for
the City of Portsmouth; WILLIAM F. RUTHERFORD,
individually and in his official capacity as
Commonwealth Attorney for the City of Norfolk;
CITY OF PORTSMOUTH, a municipal corporation;
CITY OF PORTSMOUTH COMMONWEALTH ATTORNEY'S
OFFICE, a division thereof,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-99-2114-2)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Powell, Appellant Pro Se. Rebecca McFerren King, John
Yulee Richardson, Jr., CITY ATTORNEY’S OFFICE, Norfolk, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     James C. Powell appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s opinions and orders and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Powell v. City of Norfolk, No. CA-99-2114-2

(E.D. Va. May 23, 2000, June 2, 2000 & July 19, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  3